[pic]

                                   In the
                              Court of Appeals
                     Second Appellate District of Texas
                                at Fort Worth

                             No. 02-21-00002-CR
                             No. 02-21-00003-CR

|Beecher Montgomery, Appellant                                             |
|                                                                          |
|v.                                                                        |
|                                                                          |
|The State of Texas                                                        |

the?


                   On Appeal from the 396th District Court
                            Tarrant County, Texas
                     Trial Court Nos. 1591282D, 1627542D

                                    ORDER


      Appellant’s appointed appellate counsel has filed a motion to withdraw
and supporting brief stating that, in his opinion, this appeal is  frivolous
and without merit.  See Anders v. California, 386 U.S. 738, 744, 87  S.  Ct.
1396, 1400 (1967).  Once appointed counsel does  so,  we  must  examine  the
appellate record, the Anders brief, and any pro  se  response.   See  In  re
Schulman, 252 S.W.3d 403, 409 (Tex. Crim. App.  2008);  Stafford  v.  State,
813 S.W.2d 503, 510–11 (Tex. Crim. App. 1991).  If  we  determine  that  any
arguable ground for appeal exists, we must grant the  attorney’s  motion  to
withdraw, abate the appeal, and instruct the  trial  court  to  appoint  new
appellate counsel “with directions to file a merits brief.”   Schulman,  252
S.W.3d at 409.
      After performing our independent review, we conclude that there is  at
least one arguable issue in this case:  whether the trial  court  reversibly
erred by denying appellant’s Objection to Virtual Proceeding,  in  which  he
objected generally to proceeding  with  the  State’s  motion  to  adjudicate
remotely and then specifically  to  his  appearance  via  Zoom  rather  than
physically in the courtroom.  Clerk’s R. at 74; 3  Reporter’s  R.  at  9–15.
Included in this issue is  whether  appellant’s  Fourteenth  Amendment  due-
process right to be physically present at the proceeding  was  violated  and
whether such an argument was preserved.  See, e.g.,  Black  v.  Romano,  471
U.S. 606, 611–12, 105 S. Ct. 2254, 2258 (1985);  Gagnon  v.  Scarpelli,  411
U.S. 778, 786, 93 S. Ct. 1756, 1761 (1973); Ex  parte  Carmona,  185  S.W.3d
492, 495  (Tex.  Crim.  App.  2006)  (citing  Gagnon  for  proposition  that
probationer is entitled to “an opportunity to  be  heard  in  person”  at  a
revocation hearing); Whisenant v. State, 557 S.W.2d 102, 104–05 (Tex.  Crim.
App. 1977) (describing Gagnon as setting  forth  “minimum  requirements”  of
revocation proceeding, noting that “[t]he proceeding  to  revoke  probation,
although not the same as a criminal trial, requires  substantially  all  the
same procedure,” and describing hearing as “[a]n adversary proceeding . .  .
in which almost all  of  the  rules  of  evidence  and  criminal  procedure”
apply); Hughes v. State, No. 14-20-00628-CR, 2022 WL 778980, at  *3–4  (Tex.
App.––Houston [14th. Dist.] Mar. 15, 2022, no pet. h.) (concluding,  without
citing Black or Gagnon, that Sixth Amendment right  to  be  present  in  the
courtroom  at  every  stage  of  trial  applies   in   deferred-adjudication
community-supervision revocation hearing); see also Tex. R. App. P.  47.7(a)
(providing that unpublished criminal opinions have no  precedential  value);
cf. Warr v. State, 591 S.W.2d 832, 835 (Tex. Crim. App.  1979)  (“Similarly,
an accused must be present at a  hearing  on  motion  to  revoke  where  the
punishment initially  assessed  was  confinement  in  jail  because  of  the
likelihood that sentence will be imposed”); Cantu v. State, 339 S.W.3d  688,
690–91 (Tex. App.––Fort Worth 2011, no pet.) (mem. op.) (concluding that  it
is unclear whether Sixth Amendment confrontation right applies in  deferred-
adjudication community-supervision revocation hearing).
      This is not to say that there are no other arguable issues that  could
be raised in this appeal or that we  have  determined  that  the  identified
issue ultimately has merit.  But because  we  have  identified  an  arguable
issue, we grant appointed appellate counsel’s motion to withdraw.  We  abate
the appeal for the trial court to appoint a new  attorney  and  direct  that
attorney to file a brief on the merits.  See Schulman, 252 S.W.3d at 409.
      The  trial  court  shall  make  the  appointment  and  ensure  that  a
supplemental record is filed in this court no later than Monday,  April  25,
2022.  The appeal will be automatically reinstated, and this court will  set
a new  briefing  schedule,  when  the  supplemental  record  appointing  new
counsel is filed.
      We direct the clerk of this court to send a notice of  this  order  to
the attorneys of record, appellant, the trial court judge, the  trial  court
clerk, and the court reporter.
      Dated March 24, 2022.

                                              Per Curiam